United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Springfield, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-135
Issued: May 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 24, 2011 appellant filed a timely appeal from the August 16, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) suspending his
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation, effective
August 28, 2011, for failure to fully report earnings and work activity.
FACTUAL HISTORY
OWCP accepted that prior to October 1982 appellant, then a 60-year-old physician,
sustained a work-related unspecified personality disorder. He stopped work and received
compensation for periods of disability.
1

5 U.S.C. §§ 8101-8193.

In a July 6, 2011 letter, OWCP sent appellant a (Form EN-1032) and requested that he
complete the form and return it within 30 days of the date of the letter. The form, which
consisted of six pages, contained questions pertaining to his employment and income for the
prior 15 months.2 OWCP advised appellant that if he did not submit the form within 30 days his
compensation would be suspended under section 10.528 of OWCP’s regulations.
On August 5, 2011 OWCP received pages two through five of a Form EN-1032 which
had been completed by appellant. Pages one and six of the form were missing.3
In an August 16, 2011 decision, OWCP suspended appellant’s compensation effective
August 28, 2011 on the grounds that he did not fully complete and return the provided EN-1032
form within the allotted time. It noted that his response was incomplete as neither the first or last
page of the EN-1032 form was received. OWCP advised appellant that if he completed and
returned the missing pages (pages one and six) of the EN-1032 form his compensation would be
restored retroactively to the date it was suspended.4
LEGAL PRECEDENT
Section 10.528 of OWCP’s regulations provide:
“OWCP periodically requires each employee who is receiving compensation
benefits to complete an affidavit as to any work or activity indicating an ability to
work, which the employee has performed for the prior 15 months. If an employee
who is required to file such a report fails to do so within 30 days of the date of the
request, his or her right to compensation for wage loss under 5 U.S.C. [§] 8105
[total disability] or 8106 [partial disability] is suspended until OWCP receives the
requested report. At that time, OWCP will reinstate compensation retroactive to
the date of suspension if the employee remains entitled to compensation.”5
ANALYSIS
The record establishes that appellant was directed on July 6, 2011 to complete and return
an EN-1032 form which asked for information about his employment and income for the prior
15 months. Appellant did not fully complete and return the form within the 30 days allotted by
OWCP. On August 5, 2011 OWCP received pages two through five of a EN-1032 form, which
had been completed by him, but pages one and six were missing. Appellant had been informed
of the consequences, including suspension of compensation, for not fully completing and

2

Page six of the form required the employee to provide his or her signature and certify that the answers were true,
complete and correct to the best of his or her knowledge and belief.
3

As page six of the form was missing, the submitted pages did not contain a signature.

4

Appellant submitted additional evidence after OWCP’s August 16, 2011 decision, including additional completed
pages of a EN-1032 form.
5

20 C.F.R. § 10.528.

2

submitting the form in a timely manner.
compensation effective August 28, 2011.6

Therefore, OWCP properly suspended his

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation, effective
August 28, 2011, for failure to fully report earnings and work activity.
ORDER
IT IS HEREBY ORDERED THAT the August 16, 2011 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

In its August 16, 2011 decision, OWCP advised appellant that if he completed and returned the missing pages
(pages one and six) of the EN-1032 form his compensation would be restored retroactively to the date it was
suspended. Appellant submitted additional evidence after OWCP’s August 16, 2011 decision, including additional
completed pages of a EN-1032 form. However, the Board cannot consider such evidence for the first time on appeal.
See 20 C.F.R. § 501.2(c).

3

